     Case 1:17-cv-05332-JMF Document 138 Filed 05/28/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     X


JOSE PINO,
                                                                         STIPULATION OF
                                                        Plaintiff,       SETTLEMENT

                            -against-                                    17 Civ.5332 (JMF)

P.O. DONALD HOOK, individually and in his official
capacity,

                                                      Defendant.
                                                                     x


               WHEREAS, plaintiff commenced this action by filing a complaint on or about

July 14, 2017, alleging that the defendant violated plaintiffs federal civil rights; and

               WHEREAS, defendant has denied any and all liability arising out of plaintiffls

allegations; and

               WHEREAS, the parties now desire to resolve the issues raised in this litigation,

without further proceedings and without admitting any fault or liability; and

               WHEREAS, plaintiff has authorized his counsel to settle this matter on the terms

set forth below;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AI{D AGREED,                            bY


and between the undersigned, as follows:

               l.      The above-referenced action is hereby dismissed against defendant, with

prejudice, and without costs, expenses, or attorneys' fees except as specified in paragraph "2"

below.

               2.      The City of New York hereby agrees to pay plaintiff Jose Pino the sum   of

Seventy-Five Thousand Dollars ($75,000.00) and pay the Law Office of Jon L. Norinsberg the
     Case 1:17-cv-05332-JMF Document 138 Filed 05/28/19 Page 2 of 3




sum of One-Hundred and Twenty-Four Thousand Dollars ($ 124,000.00) in full satisfaction of all

claims, including claims for costs, expenses and attorneys' fees.              ln   consideration    for   the

payment of these sums, plaintiff agrees to dismissal of all the claims against the defendant and to

release defendant;        the City of New York and all past and present officials,            employees,

representatives and agents of the City of New York or any entity represented by the Office of the

Corporation Counsel, from any and all liability, claims, or rights of action alleging a violation           of

plaintiff   s   civil rights and any and all related state law claims, from the beginning of the world to

the date of the General Release, including claims for costs, expenses, and attorneys' fees.

                    3.      Plaintiff shall execute and serve on the City of New York's attomey by

legal tender (either by personal service or certified mail) at 100 Church Street, New York, New

York   10007      all documents necessary to effect this settlement, including, without limitation,           a


General Release, based on the terms of paragraph "2" above, IRS Form W-9, for plaintiff and his

attorneys and an Affidavit of Status of Liens. Prior to tendering the requisite documents to effect

this settlement, Medicare-recipient plaintiffs must obtain and submit a final demand letter from

their Medicare provide(s) for the reimbursement of any conditional payments made for the

injuries claimed in this matter.        A   Medicare Set-Aside Trust may also be required           if   future

anticipated medical costs are found to be necessary pursuant to 42 U.S.C. $ 1395y(b) and 42

C.F.R. $$ 4l1.22 through 411.26.

                    4.      Nothing contained herein shall be deemed to be an admission by the

defendant and the City of New York that they have in any manner or way violated plaintiff                     s


rights, or the rights of any other person or entity, as defined in the constitutions, statutes,

ordinances, rules or regulations of the United States, the State of New York, or the City of New

York or any other rules or regulations of any department or subdivision of the City of New York.




                                                      2
        Case 1:17-cv-05332-JMF Document 138 Filed 05/28/19 Page 3 of 3




1"his stipulation shall not be aclnrissible in, nor is   it   related to, any other litigation or settlement

negotiationso sKcept to enforce the terms ol'this agresment.

                5.      Nothing contained herein shall be deerned to constitute a policy or practice

of the City of Nelv York or any agency thereof.

                6.      PlnintifT agrees   to hold lrarmless delenclant and the City of New York

regarding any past and/or future Medicare claims, presently known or unknown, in connection

with tlris malter. ll' Medicare claims are not satisfied, defendant and the City of New York

reserve the right to issue a nrultiparty scttlement cheek naming the Medicare provider as a payee

or to issue a check directly to the Medicare provider for the amount claimed in the Medicare

provicler's final clemand letter.

                ?.      This Sripulation of Settlemerrt contains all the terms and conditions agreed

upon by the parlies hereto, and no oral agreement entered into at any time nor any written

agreement entered into prior to the execution of this Stipulation                of Settlement regarding   the

subject matter of the instant proceeding shall be deemed to exist, orto bind the parties hereton or

to vary the terns ancl conditions containecl herein.

Dated: Nerv York, Nerv York
                                20 t9



I,AW OFi.'ICUS OI; JON L. NOI{INSISEIIC                       ZACHARY W. CARTER
        Jbr P laint i{l'
d t tor neys                                                  Corporation Counsel of tlre
2?5 Broadway                                                       City of New York
Ne'uv   York. New York 10007                                  A t I or n ey .for D efe nd ant
                                                              100 Church Street. 3'd Floor
                                                                     York, Nerv York 10007


By                                                By
        J        an
                   Plainri//'
                                                              Brachah Goykadosh
                                                              A:tsis I anl C or porot ia n Co un.s e I
                                                                                                         ;/zt/t1

                                                   J
